                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

BILLY JOHN ROBERSON,                               §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §    Civil Action No. 3:18-CV-2535-L
                                                   §
ROWLETT POLICE DEPARTMENT                          §
and WILLIAM M. BRODAX,                             §
Chief of Police,                                   §
                                                   §
                 Defendants.                       §

                                               ORDER

        On January 30, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 21) was entered, recommending that the court construe Plaintiff’s

Response to Motion of Dismissal (Doc. 19), filed January 22, 2019, as a motion to alter or amend

the judgment under Federal Rule of Civil Procedure 59(e) and deny the motion. No objections to

the Report were filed.

        Having reviewed the response or motion, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court construes Plaintiff’s Response to Motion of Dismissal

(Doc. 19) as a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e)

and denies the motion.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.


Order – Page 1
1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 21st day of May, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
